internal_revenue_service index nos number release date cc dom p si - plr-109746-98 date trust trust trust settlor a b c charitable term foundation state x state y company dollar_figurex court y dear this is in reply to a letter written on behalf of trust by its authorized representative dated date and subsequent correspondence requesting rulings with respect to the federal tax consequences of a proposed partition of trust into three separate trusts facts the information submitted states that settlor created trust on date as a charitable_lead_annuity_trust to be governed by the laws of state x on such date settlor transferred and assigned assets to trust no person has transferred any other_property to trust since date settlor died on date trust is described in sec_4947 of the internal_revenue_code and thus is subject_to the private_foundation provisions described in that section during each taxable_year of the charitable term the trustees are to distribute an annuity of percent of the initial fair_market_value of the assets contributed to trust to such one or more charitable organizations as the trustees select in order to qualify to receive a distribution each recipient charitable_organization must be an organization described in sec_170 sec_2055 and sec_2522 of the code upon expiration of the charitable term the remaining trust assets are to be divided and allocated into as many separate equal trusts as are necessary so that there shall be one such trust named for each child of settlor who is living at the end of the charitable term if no child of settlor is living at the end of the charitable term the remaining trust assets are to be divided into shares in the manner required to effect a per stirpes distribution among settlor’s then living descendants with each such share so created for a descendant of settlor to be held in a separate trust named for that descendant currently the assets of trust consist of a limited_partnership_interest valued at approximately dollar_figurex pursuant to article v a of the trust instrument the powers of the trustees include the power to make allocations divisions and distributions of trust property in cash or in_kind or partly in each to allocate different kinds or disproportionate shares of property or undivided interests in property among the beneficiaries or separate trusts without liability for or obligation to make compensating adjustments by reason of disproportionate allocations of unrealized_gain for federal_income_tax purposes and to determine the value of any property so allocated divided or distributed trust has three trustees a b and c pursuant to article vii b of the trust instrument during the charitable term the then acting directors of the foundation shall be the trustees of trust such that if any one of the trustees ceases to serve as a director of the foundation the successor director shall replace the previous director as a trustee the trustees have reached an impasse as to the charitable organizations which should receive the balance of the annuity and with respect to investing and managing trust 1’s assets in addition a who lives in state y has expressed concern regarding her ability to effectively participate in and oversee the administration of trust 1’s funds and activities since the administration takes place primarily in state x the residence of b and c in an effort to i address the impasse reached by the trustees by allowing them to become responsive to the differing charitable objectives of the trustees and ii to reduce trustee fees and administrative costs and address the concerns of a and without any direct or substantial benefit to the trustees the trustees propose to enter into the following proposed transaction the trustees propose to file a suit in court to partition trust into three equal but separate trusts by creating two new trusts trust and trust new trusts to which trust would transfer in equal portions two-thirds of its current net assets and to provide for a sole trustee for each of the trusts trust trust and trust are collectively referred to as trusts an attorney ad litem will be appointed if necessary to represent the contingent beneficiaries trust and trust will also be charitable_lead_annuity trusts in order to effect the proposed transaction the following steps will be taken so that each of the trusts will have the following terms a the assets of trust will be divided equally among the trusts as to any assets which due to differing times of acquisition have different bases such assets will be divided among the trusts with the effect that each of the trusts will acquire the same basis in such assets b with the exception of deletions of provisions from trust which by their nature have no further operative effect and as discussed in paragraph c below with respect to the trustees the terms of each of the trusts will be identical to the terms of trust as to beneficiaries annuity payments income and principal distributions of the continuing trusts for settlor’s descendants standards for distributions termination disposition upon termination investment standards and powers of the trustee the responsibility for distributing the annuity will be equally shared by the three trusts each of the trusts will provide that during each taxable_year of the balance of the charitable term the trustee is to distribute an annuity amount of one-third of percent of the value of the assets initially contributed to trust to such one or more charitable organizations as the trustee selects in order to qualify to receive a distribution each recipient must be a charitable_organization described in sec_170 sec_2055 and sec_2522 of the code upon expiration of the charitable term the remaining assets of each of the trusts will be divided into shares in the manner required to create one share for each child of settlor who is then living if any with such shares to be held in further trust for the benefit of such surviving children of settlor c in order to achieve a savings in trustee fees and administrative costs the court petition will seek to appoint a as sole trustee of trust and b as the sole trustee of trust and to retain c as the sole trustee of trust moreover the provisions regarding initial and successor trustees of trust trust and trust during the charitable term will be amended the proposed amendment provides that during the charitable term with respect to each separate trust the trustee thereof a b or c shall have the power while such person is acting as trustee to appoint a successor trustee or co-trustee or a succession of one or more successor trustees to serve as successor trustee or co-trustees of the trust the initial trustee or any successor trustee may provide that any appointed successor trustee or co-trustee shall have the power to appoint its own successor trustee trustees or co-trustees any successor trustee appointed under this provision may be i any person including the chief financial officer or chief operating officer of company or ii any bank or trust company within or outside of state x d each of the trusts will be separately managed and administered e each of trust and the new trusts will be responsible for the annuity amount for all three separate trusts in the event that any single trust cannot satisfy its annuity amount for any years during the charitable term the judicial action to partition trust will be brought pursuant to state x probate code section y neither trust nor trust will pay any consideration for a share of trust 1’s assets moreover the proposed transaction will not be made out of trust 1’s current income further if necessary trust plans to exercise expenditure_responsibility over all funds transferred to trust and trust as and for the time period required under sec_4945 a b and c represent that although the proposed transaction contemplates the transfer of two-thirds of trust 1's assets to trust and trust trust will not seek to terminate its private_foundation_status pursuant to sec_507 of the code and that it has not committed willful repeated acts or failures to act or a willful or flagrant act or failure to act giving rise to liability under chapter moreover trust represents that any legal accounting and other expenditures incurred in connection with the proposed transaction will be reasonable necessary and consistent with the standards of ordinary business care and prudence and will be incurred in the good_faith belief that the expenses are reasonable necessary and consistent with ordinary business care and prudence law and analysis sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_1001 of the code provides for the determination of gain_or_loss on the sale_or_other_disposition of property once such a sale_or_other_disposition takes place gain shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-prorata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-prorata distribution_of_property in_kind the distribution was effected as a result of mutual agreement between the trustee and beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-prorata distribution revrul_69_486 holds that the transaction is equivalent to a prorata distribution followed by an exchange between the beneficiaries and is therefore subject_to the provisions of sec_1001 and sec_1002 of the code the present case is distinguishable from revrul_69_486 because after the proposed transaction the same total amount will be paid to charities as annuities by trust and the new trusts combined during the charitable term as would have been paid_by trust further each of the trusts will be responsible for the annuity amount for all three separate trusts in the event that any single trust cannot satisfy its annuity amount for any years during the charitable term further after the charitable term ends the beneficiaries of the successor trusts will be entitled to the same total benefits from the successor trusts that they would have been entitled to under the current trust agreement for trust the difference will be that a beneficiary will be a beneficiary of three successor trusts due to the proposed transaction instead of being a beneficiary of one successor trust after the proposed transaction successor trusts will be created by trust and the new trusts for each of the individuals for whom successor trusts would have been created under the original trust agreement the assets of the successor trusts will be in the same proportions as under the original trusts the modification of the manner in which the successor trustees will be named during the charitable term is not a material difference for purposes of sec_1001 or cottage savings this will be a change in the way that the new trusts are administered and will not otherwise change the legal entitlements of any beneficiary during the charitable term the trusts will each pay an annuity that is one-third of the annuity amount that was determined at the time that trust was created also this change will not affect how trustees will be chosen after the end of the charitable term therefore trust the new trusts the beneficiaries of trust and of the new trusts do not realize gain_or_loss under sec_1001 of the code or cottage savings as a result of the proposed transaction sec_1015 of the code provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer under the law applicable to the year in which the transfer was made because no gain_or_loss will be realized upon the proposed transaction the basis of the assets in each of the new trusts will remain the same as the basis of the corresponding assets in trust prior to the proposed transaction sec_1223 of the code provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code such property has for purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person because the basis of the assets in the new trusts will remain the same as the basis of the corresponding assets in trust prior to the proposed transaction the holding_period of the assets in each of the new trusts will include the holding periods of the corresponding assets in trust prior to the proposed transaction sec_643 of the code provides that under regulations to be prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of federal_income_tax a b and c represent that the primary purpose of establishing the new trusts is the need to eliminate the impasse that has arisen among the trustees in choosing the charitable beneficiaries of trust by dividing trust into three separate trusts a b and c will act independently of each other thereby allowing each to act independently of the other in choosing the charitable beneficiaries they further represent that avoidance of income_tax is not a primary purpose of the new trusts within the meaning of sec_643 determining whether avoidance of income_tax is a primary purpose of the new trusts is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office of the district_director having examination jurisdiction over the tax returns therefore provided that each of the trusts is separately managed and administered and it is not determined that tax_avoidance is a primary purpose of the new trusts each of the trusts will be treated as a separate trust for federal_income_tax purposes sec_673 through of the code set forth rules for determining whether a grantor is to be treated as the owner of a_trust or any portion thereof sec_678 of the code provides that a person other than the grantor is treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by such person to vest the corpus or the income therefrom in such person or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof settlor was the grantor of trust under the laws of state x only a court has the power to partition a_trust and create the new trusts the court order will not cause the trust relationship to come into existence that relationship was created by settlor when she executed the trust agreement and transferred property to trust while the court order will partition trust to create the new trusts the order will not change the dispositive provisions set out for trust under the court order no beneficiary will acquire possession of nor dominion over the trust estate but rather the trust estate is to continue to be held in trust for their benefit the beneficiaries cannot compel a termination of any of the trusts and a distribution of the trust assets accordingly the beneficiaries of trust will not be treated as the owners of the new trusts under sec_673 through of the code sec_2501 of the code imposes a tax on the transfer of property by gift by any individual resident or nonresident sec_2511 of the code provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in the present case the corpus of trust will be divided equally between trust and the two new trusts a and b will each be the sole trustee of one of the new trusts and c will be the sole trustee of trust each of the proposed separate trusts will contain the same provisions of trust except for certain administrative changes the terms of the trusts will be identical to trust as to beneficiaries and the interests of the beneficiaries in trust investment standards termination provisions disposition on termination and powers of the trustee based upon the facts submitted and the representations made we conclude that the division of trust into three separate trusts will not result in a transfer by a b or c that is subject_to gift_tax in addition because no beneficiary of trust has transferred property to trust or will be treated as transferring property to the succeeding three separate trusts the proposed division of trust will not subject the trust property to inclusion in the gross_estate of a b or c under sec_2035 sec_2036 sec_2037 and sec_2038 however we note that a fiduciary power to distribute corpus may constitute a general_power_of_appointment under sec_2041 to the extent that trust corpus can be distributed in discharge of the trustee’s legal_obligation of support see sec_20_2041-1 of the estate_tax regulations sec_4947 of the code describes trusts not exempt from federal_income_tax under sec_501 not all of the unexpired interests in which are devoted to purposes in sec_170 and which have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 as split-interest_trusts and provides that sec_507 sec_508 to the extent applicable and shall apply as if such trusts were private_foundations under sec_509 sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the service a statement of its intention to terminate its private_foundation_status pursuant to sec_507 and by paying any private_foundation termination_tax imposed under sec_507 sec_507 of the code imposes an excise_tax on a private_foundation that voluntarily terminates its private_foundation_status pursuant to sec_507 this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation’s sec_501 exempt status or b the value of the net assets of the foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundation and provides that each transferee foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization which includes any significant disposition of percent or more of the transferor private foundation’s assets sec_1_507-3 a of the regulations indicates that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor’s aggregate tax benefits under sec_507 sec_507 of the code indicates that the aggregate tax benefits of an exempt_private_foundation include the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-3 of the regulations provides that certain tax provisions will carry over to any transferee private_foundation that is given a transfer of assets from a transferor private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to one or more other private_foundations which are effectively controlled directly or indirectly by the same person or persons who effectively control the transferor foundation then each transferee will be treated as if it were the transferor for purposes of sec_4940 through of the code and also sec_507 through each transferee is treated as the transferor in the proportion which the fair_market_value of the transferor’s assets transferred to each bears to the fair_market_value of all of the transferor’s assets immediately before the transfer sec_1_507-4 of the regulations provides that the excise_tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation’s transfer of assets under sec_507 of the code will not constitute any termination of the transferor’s status as a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 that are for the conduct of exempt purposes under sec_4942 of the code and sec_53 a i of the foundation and similar excise_tax regulations such qualifying distributions also include the reasonable administrative expenses_incurred to conduct the foundation’s exempt purposes sec_4942 of the code provides that a private_foundation does not make any qualifying_distribution under sec_4942 where the distribution is a contribution to i another organization controlled by the transferor or by one or more of the transferor’s disqualified persons or ii any private_foundation which is not an operating_foundation under sec_4942 sec_4945 of the code imposes excise_tax on a private foundation’s making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code provides that to avoid making a taxable_expenditure a transferor must exercise expenditure_responsibility under sec_4945 with respect to its grants to any grantee treated as a private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper pre-grant and post-grant reports from a grantee private_foundation on the grantee’s uses of a grant sec_53_4945-5 of the regulations provides that expenditure_responsibility includes a requirement that the grantor foundation must make a pre-grant inquiry of the prospective grantee foundation thus before making a grant the grantor foundation must conduct a limited inquiry of the potential grantee such pre-grant inquiry must be complete enough to give a reasonable person assurance that the grantee will use the grant for exempt purposes sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant to another private_foundation for endowment or other capital purposes the grantor must require reports from the grantee on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant is made and for its immediately succeeding two tax years only if it is reasonably apparent to the grantor before the end of the grantee’s second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the code may the grantor then allow the grantee’s reports to be discontinued sec_53_4945-5 of the regulations provides that in order to exercise expenditure_responsibility the grantor private_foundation must require that the grantee be made subject_to a signed written commitment by the grantee to repay any portion of the amount granted which is not used for the purposes of the grant to submit complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures to make its books_and_records available to the grantor at reasonable times and not to use any of the funds to carry on propaganda or otherwise attempt to influence legislation within the meaning of sec_4945 or to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of sec_4945 or to make any grant which does not comply with the requirements of sec_4945 or sec_4945 or to undertake any activity for any purpose other than ones specified in sec_170 the agreement must clearly specify the purposes of the grant such purposes may include contributing for capital endowment provided that neither the grants nor the income therefrom may be used for purposes other than those described in sec_170 sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations pursuant to reorganization of the transferor under sec_1_507-3 of the regulations a transfer under sec_507 includes a significant disposition of percent or more of the transferor’s assets because trust will be in such a reorganization by its transfer of two-thirds of its assets to trust and trust trust 1’s transfers will be transfers within sec_507 under sec_1_507-4 of the regulations trust 1’s transfers pursuant to sec_507 of the code will not terminate trust 1’s treatment as a private_foundation or result in any termination_tax under sec_507 trust 1’s transfers of two-thirds of its assets to trust and trust will not be taxable_expenditures under sec_4945 of the code because trust will exercise capital endowment grant expenditure_responsibility under sec_4945 and sec_53_4945-5 of the regulations with respect to its transfers trust 1’s transfers of assets will not be any act of self-dealing under sec_4941 of the code because the transfers will be grants for exempt purposes made to organizations exempt from federal_income_tax under sec_501 which are not disqualified persons under sec_4946 for purposes of sec_4941 pursuant to sec_53_4946-1 of the regulations under sec_53_4945-6 of the regulations a private foundation’s payment of reasonable costs for services rendered is not a taxable_expenditure under sec_4945 of the code sec_4942 of the code provides that a qualifying_distribution for exempt purposes includes the reasonable and necessary administrative expenses thus the legal accounting and other expenses_incurred by the transferor and transferees for the transfers if reasonable in amount will be qualifying distributions under sec_4942 under sec_1_507-3 and of the regulations where the transferor makes transfers pursuant to sec_507 of the code the transferor’s aggregate tax benefits under sec_507 will carry over to its transferees in proportion to the amount of the transferor’s assets transferred to each subject_to each transferee’s respective share of any liability which the transferor has under chapter of the code to the extent not already satisfied by the transferor thus the transferees will not be treated as newly created organizations for purposes of sec_507 sec_508 and sec_509 of subtitle a chapter subchapter_f part ii of the code rulings accordingly based on the facts and representations submitted we conclude as follows because the proposed transaction will not be a sale_or_other_disposition of property it will not cause trust the new trusts or any of the beneficiaries of the trusts to realize income or gain for federal_income_tax purposes the basis of each trust asset in the hands of each of the new trusts will be the same as the basis of such asset in trust and the holding_period of each trust asset in the hands of the new trusts will include the holding_period of such asset in trust based on the analysis and conditions set forth above trust and the new trusts will be treated as separate trusts for federal_income_tax purposes under sec_643 none of the beneficiaries of the trusts will be treated as owning any portion of the trusts pursuant to sec_673 through of the code the proposed transaction will not result in the imposition of gift_tax or result in a transfer that will cause any part of trust or the new trusts to be includible in any beneficiary’s estate for estate_tax purposes pursuant to sec_2035 through of the code trust 1's transfer of two-thirds of its assets to trust and trust will not terminate trust 1's status as a_trust described in and subject_to the private_foundation provisions of sec_4947 of the code and will not result in tax under sec_507 trust 1’s transfer will not be a taxable_expenditure under sec_4945 of the code because trust will exercise capital endowment grant expenditure_responsibility under sec_4945 of the code and sec_53_4945-5 of the regulations as to its transfers trust 1’s transactions as described will not be any act of self-dealing under sec_4941 of the code as to transferor trust transferees trust and trust or any of their disqualified persons under sec_4946 the legal accounting and other expenditures incurred by transferor trust and its transferees trust and trust to effect this proposed transaction if reasonable in amount will not be taxable_expenditures under sec_4945 of the code and will be qualifying distributions under sec_4942 under sec_1_507-3 and of the regulations transferor trust 1’s aggregate tax benefits will carry over to its transferees trust and trust in proportion to the amount of the transferor’s assets transferred to each subject_to each transferee’s respective share of any liability which the transferor has under chapter of the code to the extent not already satisfied by the transferor the transferees will not be treated as newly created organizations for purposes of sec_507 sec_508 and sec_509 of the code except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under the cited code provisions or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this ruling are being sent to trust 1’s authorized representatives a copy of this ruling should be attached to the tax returns filed for trust trust and trust for the taxable_year in which the proposed transaction is carried out sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for purposes
